Citation Nr: 0828482	
Decision Date: 08/21/08    Archive Date: 09/02/08

DOCKET NO.  03-25 166A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida



THE ISSUE

Entitlement to service connection for cognitive dysfunction, 
to include as secondary to high fevers from chicken pox.



REPRESENTATION

Appellant represented by:	Sandra E. Booth, Attorney



ATTORNEY FOR THE BOARD

Jessica J. Wills, Associate Counsel 



INTRODUCTION

The veteran served on active duty from March 1969 to March 
1971.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a May 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which reopened the veteran's claim 
for service connection for cognitive dysfunction and denied 
it on the merits.  The veteran appealed that decision to BVA, 
and the case was referred to the Board for appellate review.  
In a decision dated in December 2005, the Board reopened the 
veteran's claim for service connection for cognitive 
dysfunction, but denied the claim on the merits.  The veteran 
then appealed the Board's decision to the United States Court 
of Appeals for Veterans Claims (Court), and in a decision 
dated in March 2008, the Court vacated the part of the 
Board's decision that denied service connection for cognitive 
dysfunction and remanded the case to the Board for further 
proceedings consistent with the decision.  The case has since 
been returned to the Board for appellate review.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Reasons for Remand:  To search for the veteran's in-service 
hospitalization records, to secure his complete personnel 
records, to obtain additional treatment records, and to 
afford him a VA examination.

The law provides that VA shall make reasonable efforts to 
notify a claimant of the evidence necessary to substantiate a 
claim and requires VA to assist a claimant in obtaining that 
evidence. 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 
3.159 (2007).  In addition, the duty to assist the claimant 
includes providing the claimant a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on a claim. 38 
U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2007).

In this case, the Court noted that the veteran's service 
medical records may be incomplete.  The record indicates that 
the RO obtained and associated the veteran's service medical 
records with the claims file, which included a one page 
summary prepared at the time of the veteran's March 1970 
hospital discharge.  However, there is no indication the RO 
requested the actual clinical records documenting the 
veteran's in-service hospitalization for chicken pox.  

The Court further noted that the veteran's complete service 
personnel records are not associated with the claims file.  
Thus, additional efforts should be undertaken to attempt to 
obtain and associate with the claims file the veteran's in-
service clinical records and his complete personnel records.

It also appears that there may be additional treatment 
records not associated with the claims file.  In this regard, 
the Court noted that the veteran had testified that he had 
received treatment at the VA Medical Centers in Orlando, 
Florida, and Daytona, Florida, in 1984.  However, those 
records are not associated with the claims file.  Such 
records may prove to be relevant and probative.  Therefore, 
the RO should attempt to obtain any and all treatment records 
pertaining to cognitive dysfunction.

In addition, the Court indicated that the January 2001 VA 
examiner who rendered an opinion in this case did not appear 
to have reviewed the claims file.  Despite a March 2001 
addendum in which the examiner stated that he had 
subsequently reviewed the claims file, the Court noted that 
the deficiencies of the January 2001 VA examination report 
were not corrected because the examiner did not consider or 
discuss the veteran's prior medical examinations, testing, 
and reports.  The Court further pointed out that the examiner 
did not appear to consider the veteran's assertion that he 
had difficulty with memory following his reported high fever 
and chicken pox in service, his inability to function at his 
prior capacity, and his change in unit assignment shortly 
after his hospital discharge and his subsequent transfer.  As 
such, the Court concluded that the January 2001 and March 
2001 VA examination reports were inadequate.  Therefore, the 
Board finds that an additional VA examination and medical 
opinion are necessary for the purpose of determining the 
nature and etiology of any cognitive dysfunction that may be 
present.

Therefore, in order to give the appellant every consideration 
with respect to the present appeal and to ensure due process, 
it is the Board's opinion that further development of the 
case is necessary.  Accordingly, the case is REMANDED for the 
following actions:

1.  The RO should contact the National 
Personnel Records Center (NPRC), or 
other appropriate location, to make a 
specific request for service medical 
inpatient records of the veteran and 
through any other appropriate records 
repository to which pertinent clinical 
records may have been sent.  These 
efforts should include requesting 
clinical records documenting the 
veteran's treatment for chicken pox in 
March 1970.

As set forth in 38 U.S.C.A. 
§5103A(b)(3) and 38 C.F.R. 
§3.159(c)(2), the RO should continue 
efforts to locate such records until it 
is reasonably certain that such records 
do not exist or that further efforts to 
obtain those records would be futile.  
The veteran should be notified of the 
RO's attempts to locate his medical 
records from his active duty service as 
well as any further action to be taken.

2.  The RO should request the veteran's 
service personnel records from the 
NPRC.  If the records are unavailable 
from NPRC, the RO should contact the 
service department and the veteran for 
any copies he has in his possession.

3.  The RO should request that the 
veteran provide the names and addresses 
of any and all health care providers 
who have provided treatment for 
cognitive dysfunction.  After acquiring 
this information and obtaining any 
necessary authorization, the RO should 
obtain and associate these records with 
the claims file. A specific request 
should be made for treatment records 
dated in 1984 from the VA Medical 
Centers in Daytona, Florida, and 
Orlando, Florida.

4.  The veteran should be afforded a VA 
examination to determine the nature and 
etiology of any cognitive dysfunction 
that may be present.  Any and all 
studies, tests, and evaluations deemed 
necessary by the examiner should be 
performed.  The examiner is requested 
to review all pertinent records 
associated with the claims file, 
including the service medical records, 
service personnel records, clinical 
records, and post-service medical 
records.  The examiner should then 
render an opinion as to the likelihood 
that the veteran currently has 
cognitive dysfunction that is the 
result of high fevers from chicken pox 
in service as opposed to its being more 
likely due to some other factor or 
factors.  In rendering this opinion, 
the examiner should address veteran's 
assertion that he had difficulty with 
memory following his reported high 
fever and chicken pox in service, his 
ability to function at his prior 
capacity, and his change in unit 
assignment shortly after his hospital 
discharge and his subsequent transfer.

A clear rationale for all opinions 
would be helpful and a discussion of 
the facts and medical principles 
involved would be of considerable 
assistance to the Board.  Since it is 
important "that each disability be 
viewed in relation to its history [,]" 
38 C.F.R. § 4.1 (2007), copies of all 
pertinent records in the appellant's 
claims file, or in the alternative, the 
claims file, must be made available to 
the examiner for review.

When the development requested has been completed, the case 
should be reviewed by the RO on the basis of additional 
evidence.  If the benefit sought is not granted, the veteran 
and his representative should be furnished a Supplemental 
Statement of the Case and be afforded a reasonable 
opportunity to respond before the record is returned to the 
Board for further review.  

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The appellant has the right to submit 
additional evidence and/or argument on the matter or matters 
the Board has remanded to the regional office. Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  No action is required of 
the veteran until he is notified.




_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




